EXHIBIT A
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMAL WRIGHT,

                Petitioner,
                                                        Civil Action

                V.
                                                       No. 13-6420
 MARIOSA LAMAS, ET AL,

                Respondents


                              DECLARATION OF MAX KAUFMAN


        1.     My name is Max Kaufman and I am an Assistant District Attorney (ADA) with

the Law Division of the Philadelphia District Attorney’s Office (DAO), Federal Litigation Unit.

       2.      In early 2018,1 was assigned to handle Wright v. Lamas, Docket No. 2:13-cv-

06420-WB (E.D.Pa.), after the previous assigned ADA, Simran Dhillon, left the office.

       3.      As the assigned ADA, I reviewed the case file, which included memoranda

prepared in August and September of 2017 by ADA Dhillon and her direct supervisor, former

ADA Susan Affronti.

       4.      In those memoranda, ADA Dhillon and ADA Afftonti referred this matter to the

DAO’s Conviction Integrity Unit (then known as the Conviction Review Unit), citing the partial

success of Wright’s co-defendant Yakee Bentley on his analogous habeas petition, the Office’s

subsequent resolution of Bentley’s habeas case with a plea bargain, the difficulty of potentially

re-trying Wright should his habeas petition succeed, and other issues.
           5.        On December 7, 2017, Magistrate Judge Richard Lloret held an evidentiary

hearing on whether Wright’s habeas petition was timely filed under the doctrine of equitable

tolling.

           6.        My recollection of the DAO’s position at that time, notwithstanding that the

hearing itself had not resulted in any adverse findings, was there was a significant likelihood that

the District Court would ultimately find Wright’s habeas petition had been timely filed, and that

habeas relief would be granted on the underlying claim of ineffective assistance of counsel

regarding trial counsel’s failure to investigate or call as a witness Ebony Carter.

           7.        As a result of that position, as well as my own assessment of the case, I also

prepared a referral to the Conviction Integrity Unit in February of 2018, noting there was a

significant likelihood that habeas relief would be granted to Wright on his underlying claim of

ineffective assistance of counsel.

           8.        When I referred the case to the Conviction Integrity Unit, I noted the involvement

at trial of Judge Carolyn Engel Temin (as trial judge) and Paul George, Esq. (as Wright’s defense

counsel).

           I declare under penalty of perjury that the foregoing is true and correct.




Executed        on    9/c 3/i Z
                                                                   MAX KAUFMA




                                                      2
EXHIBIT B
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMAL WRIGHT,

                Petitioner,
                                                         Civil Action

               v.
                                                         No. 13-6420
 MARIOSA LAMAS, El AL,

               Respondents


                      DECLARATION OF CAROLYN ENGEL TEMIN


        1.     My name is Carolyn Engel Temin and on January 11, 2018, Ijoined the

Philadelphia District Attorney’s Office (DAO) as First Assistant District Attorney.

       2.      I previously worked as a judge of the Philadelphia Court of Common Pleas.

       3.      I was the judge in Jamal Wright’s nonjury trial in September of 2001.

       4.      On May 31, 2012, I was formally notified via email from ADA Andrew

Welibrock of the Conviction Integrity Unit confirming that I was “being screened” from the

DAO’s review of the Wright case “due to [my] previous involvement with the case.”

       5.      Prior to and afier receiving the aforementioned email, no member of the DAO has

discussed this matter with me; I have not seen any documents associated with this matter in the

course of my employment with the DAO; I do not have access to the file in this matter; and I

understand the DAO’s strong policy against breach of this screening, including the possibility of

sanctions, and/or physical or geographical separation.

       6.      At all times during my employment with the DAO, I have been screened from all

participation and access to Mr. Wright’s habeas case, pursuant to Pa. R. Prorl Conduct R.
1.10(k), in that I have been isolated from any participation in this mailer through the timely

imposition of procedures that are reasonably adequate under the circumstances to protect

information that I am obligated to protect under the Pennsylvania Rules of Professional Conduct

or other laws.

       I declare under penalty of perjury that the foregoing is true and correct.




Executed   on




                                                2
      I declare under penalty of perjury that the foregoing is true and correct.




                                                     NANCY WIELMAN
                                                     Supervisor, Law Division

Executed on   fi’ov’.   ) >O\




                                               2
